            Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


SOLAS OLED LTD.,

                      Plaintiff,                    Case No. 6:20-cv-839

              v.                                    JURY TRIAL DEMANDED

LG ELECTRONICS INC.; LG ELECTRONICS
U.S.A., INC.; LG DISPLAY AMERICA, INC.;
LG DISPLAY CO., LTD.; SONY
CORPORATION; SONY ELECTRONICS INC.

                      Defendants.



           COMPLAINT FOR PATENT INFRINGEMENT AGAINST
          LG ELECTRONICS INC., LG ELECTRONICS U.S.A., INC.,
LG DISPLAY AMERICA, INC., LG DISPLAY CO., LTD. SONY CORPORATION, AND
                      SONY ELECTRONICS INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Solas OLED Ltd. (“Plaintiff” or “Solas”)

makes the following allegations against Defendants LG Electronics Inc., LG Electronics U.S.A.,

Inc., LG Display America, Inc., LG Display Co., Ltd. (“LG”); Sony Corporation, and Sony

Electronics Inc. (“Sony”) (collectively, “Defendants”):

                                      INTRODUCTION

       1.      This complaint arises from LG and Sony’s unlawful infringement of the following

United States patents owned by Solas, each of which generally relate to touchscreen technology:

United States Patent Nos. 8,139,007 (“’007 Patent”) and 7,868,880 (“’880 Patent”) (collectively,

the “Asserted Patents”).

       2.      OLED displays are revolutionizing electronic devices today. Devices using OLED



                                                1
            Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 2 of 13




displays enhance a user’s viewing experience by allowing for the visual depiction of perfect blacks

as well as colors with high contrast––without distortion. OLED displays naturally emit light and

have the ability to turn off completely. Due to OLED display’s inherent design, devices are thinner,

lighter, and more flexible than ever before. This is because OLED displays use fewer components.

OLED displays are the trendiest and best displays available on the market today.

       3.        But just a few decades ago, OLED display technology was in its infancy. OLED

displays have since undergone significant improvements to enhance the user experience for

consumers throughout the world.

       4.        Due to the vision of the companies who developed and those who improved on

OLED display technology, this technology has enjoyed rapid developments and improvements.

Research and development engineers have logged hours and hours of work to push this technology

to the forefront of the display market today. Improvements to this technology can be highly

technical, for example, they can relate to improved designs to the operation of drive control to

improved designs of transistor array substrates. These advancements to the various aspects of the

technology—each building a little on a related advancement before it—get us to the highly

advanced state we enjoy today.

       5.        These achievements range from designing the fundamental building blocks, which

enable the operation of OLED display technology, to designing critical enhancements, which

improves important aspects of the user experience and functionality of the OLED display. This

infringement action is about the latter: patented improvements—which took years of research and

millions of dollars in investments to develop, and which are infringed by LG and Sony’s Accused

Products here.




                                                 2
               Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 3 of 13




                                              PARTIES

         6.     Plaintiff Solas Ltd. is an Irish company, having its principal place of business at

Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Solas is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.

         7.     LG Electronics Inc. is a publicly traded corporation organized under the laws of

Korea. Its principal place of business is at LG Twin Tower 128, Yeoui-daero, Yeongdeungpo-gu,

07336, Seoul, South Korea.

         8.     LG Electronics U.S.A., Inc. is a corporation organized under the laws of the State

of Delaware. Its principal place of business is at 2540 North First Street, Suite 400, San Jose, CA

95131.

         9.     LG Display America, Inc. is a corporation organized under the laws of the State of

Delaware. Its principal place of business is at 1000 Sylvan Ave, Englewood Cliffs, NJ 07632.

         10.    LG Display Co., Ltd. is a corporation organized under the laws of Korea. Its

principal place of business is at LG Twin Tower 128, Yeoui-daero, Yeongdeungpo-gu, Seoul,

07336, South Korea.

         11.    Sony Corporation is a publicly traded corporation organized under the laws of

Japan. It has its principal place of business at 1-7-1 Konan Minato-ku, Tokyo, 108-0075, Japan.

         12.    Sony Electronics Inc. is a publicly traded corporation organized under the laws of

the State of Delaware. It has its principal place of business at 16535 Via Esprillo, San Diego, CA

92127.

         13.    On information and belief, components of certain LG Accused Products, including

the active matrix OLED display, are provided to Sony by LG. On information and belief, Sony

purchases certain LG Accused Products, including the active matrix OLED display, from LG.




                                                   3
             Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 4 of 13




                                 JURISDICTION AND VENUE

       14.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

       15.     This Court has personal jurisdiction over LG and Sony in this action because LG

and Sony have committed acts within this District giving rise to this action, and have established

minimum contacts with this forum such that the exercise of jurisdiction over LG and Sony would

not offend traditional notions of fair play and substantial justice. LG and Sony, directly and through

subsidiaries or intermediaries, have committed and continue to commit acts of infringement in this

District by, among other things, importing, offering to sell, and selling products that infringe the

asserted patents.

       16.     Venue is proper in this District under 28 U.S.C. §1400 (b). Upon information and

belief, each of LG and Sony has transacted business in this District and has committed acts of

direct and indirect infringement in this District by, among other things, importing, offering to sell,

and selling products that infringe the Asserted Patents. LG has regular and established places of

businesses in this District, including at 9420 Research Blvd, Austin, Texas 78759. LG also has

several service repair locations in this District. See Exhibits 1-2. Sony also has several service

repair locations in this state. See Exhibits 3-4.

       17.     Venue is also proper as to a foreign defendant in any district. 28 U.S.C. §

1391(c)(3); In re HTC Corp., 889 F.3d 1349 (Fed. Cir. 2018). LG Electronics Inc. and LG Display

Co., Ltd. are foreign corporations organized under the laws of South Korea, with a principal places

of business in South Korea. Sony Corporation is a foreign corporation organized under the laws

of Japan, with a principal place of business in Japan.




                                                    4
              Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 5 of 13




                                             COUNT I

               INFRINGEMENT OF U.S. PATENT NO. 8,139,007 AS TO LG

        18.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        19.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 8,139,007

(the “’007 Patent”), entitled “Light-Emitting Device, Display Device, and Method for Controlling

Driving of the Light-Emitting Device.” The ’007 Patent was duly and legally issued by the United

States Patent and Trademark Office on March 20, 2012. A true and correct copy of the ’007 Patent

is attached as Exhibit 5.

        20.     On information and belief, LG makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including LG OLED TV B9, LG OLED TV C9, LG OLED

TV E9, LG OLED TV B8, LG OLED TV C8, LG OLED TV E8, LG OLED TV C7, LG OLED

TV E7, LG Signature Wallpaper OLED TV W9, LG Signature OLED TV W8, Sony Bravia A9G

OLED, Sony Bravia A9F OLED, Sony Bravia A8G OLED, Sony Bravia A8H OLED, Sony Bravia

A1E OLED, Sony Bravia A8F OLED, Sony Bravia 55A1 OLED, that directly infringe, literally

and/or under the doctrine of equivalents, at least claims 1-15 of the ’007 Patent. Upon information

and belief, components of the LG Accused Products, including the OLED display, are provided to

Sony by LG.

        21.     LG also knowingly and intentionally induces infringement of at least claims 1-15

of the ’007 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, LG has had knowledge of the ’007 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’007 Patent, LG continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction




                                                  5
             Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 6 of 13




materials on its website) to use the Accused Products in ways that directly infringe the ’007 Patent.

LG does so knowing and intending that its customers and end users will commit these infringing

acts. LG also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’007 Patent, thereby specifically intending for and inducing its

customers to infringe the ’007 Patent through the customers’ normal and customary use of the

Accused Products.

       22.     The Accused Products satisfy all claim limitations of at least claims 1-15 of the ’007

Patent. A claim chart comparing independent claims 1 and 11 of the ’007 Patent to a representative

Accused Product, the Sony Bravia 55A8H OLED TV, is attached as Exhibit 6.

       23.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, LG has injured Solas and is liable for infringement of the ’007 Patent

pursuant to 35 U.S.C. §271.

       24.     As a result of LG’s infringement of the ’007 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for LG’s infringement, but in no event less than a

reasonable royalty for the use made of the invention by LG, together with interest and costs as

fixed by the Court.

       25.     LG’s infringing activities have injured and will continue to injure Solas, unless and

until this Court enters an injunction prohibiting further infringement of the ’007 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                            COUNT II

               INFRINGEMENT OF U.S. PATENT NO. 7,868,880 AS TO LG

       26.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully




                                                 6
              Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 7 of 13




set forth herein.

        27.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,868,880

(the “’880 Patent”), entitled “Display Apparatus and Drive Control Method Thereof.” The ’880

Patent was duly and legally issued by the United States Patent and Trademark Office on January

11, 2011. A true and correct copy of the ’880 Patent is attached as Exhibit 7.

        28.     On information and belief, LG makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including LG OLED TV B9, LG OLED TV C9, LG OLED

TV E9, LG OLED TV B8, LG OLED TV C8, LG OLED TV E8, LG OLED TV C7, LG OLED

TV E7, LG Signature Wallpaper OLED TV W9, LG Signature OLED TV W8, Sony Bravia A9G

OLED, Sony Bravia A9F OLED, Sony Bravia A8G OLED, Sony Bravia A8H OLED, Sony Bravia

A1E OLED, Sony Bravia A8F OLED, Sony Bravia 55A1 OLED, that directly infringe, literally

and/or under the doctrine of equivalents, at least claims 2-40 of the ’880 Patent. Upon information

and belief, components of the LG Accused Products, including the OLED display, are provided to

Sony by LG.

        29.     LG also knowingly and intentionally induces infringement of at least claims 2-40

of the ’880 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, LG has had knowledge of the ’880 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’880 Patent, LG continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction

materials on its website) to use the Accused Products in ways that directly infringe the ’880 Patent.

LG does so knowing and intending that its customers and end users will commit these infringing

acts. LG also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’880 Patent, thereby specifically intending for and inducing its




                                                  7
              Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 8 of 13




customers to infringe the ’880 Patent through the customers’ normal and customary use of the

Accused Products.

        30.     The Accused Products satisfy all claim limitations of at least claims 2-40 of the ’880

Patent. A claim chart comparing independent claims 2, 3, and 25 of the ’880 Patent to a

representative Accused Product, the Sony Bravia 55A8H OLED TV, is attached as Exhibit 8.

        31.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, LG has injured Solas and is liable for infringement of the ’880 Patent

pursuant to 35 U.S.C. §271.

        32.     As a result of LG’s infringement of the ’880 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for LG’s infringement, but in no event less than a

reasonable royalty for the use made of the invention by LG, together with interest and costs as

fixed by the Court.

        33.     LG’s infringing activities have injured and will continue to injure Solas, unless and

until this Court enters an injunction prohibiting further infringement of the ’880 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                            COUNT III

              INFRINGEMENT OF U.S. PATENT NO. 8,139,007 AS TO SONY

        34.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        35.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 8,139,007

(the “’007 Patent”), entitled “Light-Emitting Device, Display Device, and Method for Controlling

Driving of the Light-Emitting Device.” The ’007 Patent was duly and legally issued by the United




                                                  8
             Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 9 of 13




States Patent and Trademark Office on March 20, 2012. A true and correct copy of the ’007 Patent

is attached as Exhibit 5.

       36.     On information and belief, Sony makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including Sony Bravia A9G OLED, Sony Bravia A9F

OLED, Sony Bravia A8G OLED, Sony Bravia A8H OLED, Sony Bravia A1E OLED, Sony Bravia

A8F OLED, Sony Bravia 55A1 OLED, that directly infringe, literally and/or under the doctrine of

equivalents, at least claims 1-15 of the ’007 Patent. Upon information and belief, components of

the Sony Accused Products, including the OLED display, are provided to Sony by LG.

       37.     Sony also knowingly and intentionally induces infringement of at least claims 1-15

of the ’007 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Sony has had knowledge of the ’007 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’007 Patent, Sony continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction

materials on its website) to use the Accused Products in ways that directly infringe the ’007 Patent.

Sony does so knowing and intending that its customers and end users will commit these infringing

acts. Sony also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’007 Patent, thereby specifically intending for and inducing its

customers to infringe the ’007 Patent through the customers’ normal and customary use of the

Accused Products.

       38.     The Accused Products satisfy all claim limitations of at least claims 1-15 of the ’007

Patent. A claim chart comparing independent claims 1 and 11 of the ’007 Patent to a representative

Accused Product, the Sony Bravia 55A8H OLED TV, is attached as Exhibit 6.

       39.     By making, using, offering for sale, selling and/or importing into the United States




                                                 9
              Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 10 of 13




the Accused Products, Sony has injured Solas and is liable for infringement of the ’007 Patent

pursuant to 35 U.S.C. §271.

        40.     As a result of Sony’s infringement of the ’007 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for Sony’s infringement, but in no event less than

a reasonable royalty for the use made of the invention by Sony, together with interest and costs as

fixed by the Court.

        41.     Sony’s infringing activities have injured and will continue to injure Solas, unless

and until this Court enters an injunction prohibiting further infringement of the ’007 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                            COUNT IV

              INFRINGEMENT OF U.S. PATENT NO. 7,868,880 AS TO SONY

        42.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        43.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,868,880

(the “’880 Patent”), entitled “Display Apparatus and Drive Control Method Thereof.” The ’880

Patent was duly and legally issued by the United States Patent and Trademark Office on January

11, 2011. A true and correct copy of the ’880 Patent is attached as Exhibit 7.

        44.     On information and belief, Sony makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including Sony Bravia A9G OLED, Sony Bravia A9F

OLED, Sony Bravia A8G OLED, Sony Bravia A8H OLED, Sony Bravia A1E OLED, Sony Bravia

A8F OLED, Sony Bravia 55A1 OLED, that directly infringe, literally and/or under the doctrine of

equivalents, at least claims 2-40 of the ’880 Patent. Upon information and belief, components of




                                                 10
             Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 11 of 13




the Sony Accused Products, including the OLED display, are provided to Sony by LG.

       45.     Sony also knowingly and intentionally induces infringement of at least claims 2-40

of the ’880 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Sony has had knowledge of the ’880 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’880 Patent, Sony continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction

materials on its website) to use the Accused Products in ways that directly infringe the ’880 Patent.

Sony does so knowing and intending that its customers and end users will commit these infringing

acts. Sony also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’880 Patent, thereby specifically intending for and inducing its

customers to infringe the ’880 Patent through the customers’ normal and customary use of the

Accused Products.

       46.     The Accused Products satisfy all claim limitations of at least claims 2-40 of the ’880

Patent. A claim chart comparing independent claims 2, 3, and 25 of the ’880 Patent to a

representative Accused Product, the Sony Bravia 55A8H OLED TV, is attached as Exhibit 8.

       47.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Sony has injured Solas and is liable for infringement of the ’880 Patent

pursuant to 35 U.S.C. §271.

       48.     As a result of Sony’s infringement of the ’880 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for Sony’s infringement, but in no event less than

a reasonable royalty for the use made of the invention by Sony, together with interest and costs as

fixed by the Court.

       49.     Sony’s infringing activities have injured and will continue to injure Solas, unless




                                                 11
             Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 12 of 13




and until this Court enters an injunction prohibiting further infringement of the ’880 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                      PRAYER FOR RELIEF

        WHEREFORE, Solas respectfully requests that this Court enter:

        a.       A judgment in favor of Solas that each of LG and Sony has infringed, either literally

and/or under the doctrine of equivalents, the ’007 Patent and the ’880 Patent;

        b.       A permanent injunction prohibiting each of LG and Sony from further acts of

infringement of the ’007 Patent and the ’880 Patent;

        c.       A judgment and order requiring each of LG and Sony to pay Solas its damages,

costs, expenses, and pre-judgment and post-judgment interest for each of LG and Sony’s

infringement of the ’007 Patent and the ’880 Patent; and

        d.       A judgment and order requiring each of LG and Sony to provide an accounting and

to pay supplemental damages to Solas, including without limitation, pre-judgment and post-

judgment interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Solas its reasonable attorneys’ fees against each of LG and

Sony; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Solas, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of any

issues so triable by right.




                                                  12
          Case 6:20-cv-00839 Document 1 Filed 09/15/20 Page 13 of 13




Dated: September 15, 2020           Respectfully submitted,

                                    By: /s/ Reza Mirzaie
                                    Reza Mirzaie (CA SBN 246953)
                                    Paul A. Kroeger (CA SBN 229074)
                                    Philip X. Wang (CA SBN 262239)
                                    Kent N. Shum (CA SBN 259189)
                                    Jonathan Ma (CA SBN 312773)
                                    RUSS AUGUST & KABAT
                                    12424 Wilshire Blvd., Ste. 1200
                                    Los Angeles, CA 90025
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991
                                    Email:      rmirzaie@raklaw.com
                                                  pkroeger@raklaw.com
                                                 pwang@raklaw.com
                                                 kshum@raklaw.com
                                                 jma@raklaw.com

                                    Attorneys for Plaintiff Solas OLED Ltd.




                                      13
